F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit

                                                                              MAY 29 1998
                    UNITED STATES COURT OF APPEALS

                                  TENTH CIRCUIT                           PATRICK FISHER
                                                                                   Clerk


 DOUGLAS TYLER WOODS,

               Petitioner - Appellant,                      No. 97-1395
          v.                                               (D. Colorado)
 ARISTEDES ZAVARAS; BILL                              (D.C. No. 96-M-1964)
 WILSON, and ATTORNEY
 GENERAL OF THE STATE OF
 COLORADO,

               Respondents - Appellees.


                            ORDER AND JUDGMENT *


Before ANDERSON, McKAY, and LUCERO, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.



      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      Petitioner Douglas Tyler Woods appeals the district court’s dismissal,

without prejudice, of his 28 U.S.C. § 2254 habeas petition for failure to exhaust

state remedies. The district court also denied a certificate of appealability. We

have examined the record in this case, and conclude that Mr. Woods has failed to

make a substantial showing of the denial of a constitutional right. We therefore

deny Mr. Woods a certificate of appealability and dismiss his appeal. While Mr.

Woods has filed copies of documents purporting to show exhaustion, there is no

dispute that his claims were not exhausted at the time he filed his habeas petition.

Claims must be exhausted before the petition is filed to satisfy the exhaustion

requirement. See Demarest v. Price, 130 F.3d 922, 932 (10th Cir. 1997);

Parkhurst v. Wyoming, 641 F.2d 775, 776 (10th Cir. 1981).

       Mr. Woods’ various other outstanding motions are denied. His petition for

leave to proceed in forma pauperis is denied as moot, in light of the district

court’s previous grant of leave to proceed in forma pauperis. Appeal

DISMISSED.

                                               ENTERED FOR THE COURT


                                               Stephen H. Anderson
                                               Circuit Judge




                                         -2-